[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-2098

                        UNITED STATES,

                          Appellee,

                              v.

                       MAX DEE JENKINS,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.




     Stephen B. Hrones and Hrones & Garrity on brief for
appellant.
     Donald K. Stern, United States Attorney, and Nadine
Pellegrini, Assistant U.S. Attorney, on brief for appellee.




                        June 13, 2000
            Per Curiam.     After a thorough review of the record

and   of   the   parties’   submissions,       we   affirm     appellant’s

conviction for being a felon in possession of a firearm in

violation 18 U.S.C. 922(g)(1).

            The evidence tended to show that appellant Max Dee

Jenkins (“Jenkins”) lived at the residence from which the

firearms were confiscated, because he had purchased and

moved into the residence with his companion nine months

earlier;    when     released   from    jail    and    restrained     from

visiting the residence, he had nowhere to live except a

friend’s    house;    and   approximately      one     month    later,   he

returned to the residence to retrieve clothing and other

personal items (including a large cache of ammunition).

Constructive     possession     may    be   established      by   evidence

showing that the defendant lived at the residence where the

objects in question were found immediately prior to their

discovery by police.        See United States v. Vargas, 945 F.2d

426, 427-28 (1st Cir. 1991).

            Further, the evidence tended to establish that

Jenkins owned the firearms in question.               After the firearms



                                  -2-
were confiscated, he began efforts almost immediately to

retrieve them, including devising a deceptive plan whereby

the guns would be shipped out of state for his retrieval.

Further, he told both a licensed firearms dealer and the

local    police   that   the   weapons    were   his.   Ownership    is

“highly relevant” to the question of possession.                United

States v. Rogers, 41 F.3d 25, 30 (1st Cir. 1994).

            Taking this evidence in a light most favorable to

the government, United States v. Smith, 101 F.3d 202, 215

(1st Cir. 1996), we think a rational jury could conclude that

appellant constructively possessed the firearms during the

time    charged   in   the   indictment.     See   United   States   v.

Collins, 60 F.3d 4, 8 (1 st Cir. 1995) (conviction under 18

U.S.C. § 922(g)(1) affirmed where firearms were found at

defendant’s residence and defendant made statements tending

to show he owned the firearms).          The lower court did not err

in     denying    defendant’s     motion     for    acquittal   under

Fed.R.Crim.P. 29.

            Affirmed.    1st Cir. Loc. R. 27(c).




                                  -3-